Citation Nr: 1136275	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 4, 2000, for the grant of service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Kenneth S. Kabb, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1942 to September 1945. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In an April 2001 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation effective October 4, 2000.  The Veteran disagreed with the disability evaluation assigned and perfected an appeal by filing a VA Form 9, substantive appeal, in May 2002.  In a September 2007 rating decision, the RO, in part, denied an earlier effective date for the grant of service connection for PTSD.  The Veteran also perfected an appeal of that issue by filing a VA Form 9, substantive appeal, in March 2009.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, substantive appeal, filed in May 2002 for the issue of an increased evaluation for PTSD, the Veteran indicated that he desired a hearing before a Veterans Law Judge.  On his VA Form 9, substantive appeal, filed in March 2009 in connection with his appeal as to an earlier effective date for the grant of PTSD, the Veteran indicated that he did not want a hearing before a Veterans Law Judge.  In a July 2010 letter, the RO notified the Veteran that he was scheduled for a videoconference hearing in September 2010.  However, in a July 2010 reply form, the Veteran indicated that he wanted a Travel Board hearing before a Veterans Law Judge sitting in the RO in Cleveland.  

The Veteran was scheduled for a September 2011 Videoconference hearing before the undersigned Member of the Board.  Prior to the hearing, the Veteran's attorney submitted a request that the Veteran be scheduled for a hearing before a traveling Member of the Board sitting at the RO.  In light of this request, the Veteran should be scheduled for a Travel Board hearing at the RO.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge sitting at the RO in Cleveland, Ohio.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



